DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on January 12, 2021, amended claims 1, 4, 7-11 are entered. Claim 12 is cancelled. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found 
in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gore et al. (US Pre-Grant Publication No. US 2017/0281069 A1) (hereinafter “Gore”).
Regarding claim 11, Gore teaches a non-transitory computer readable medium (Para [0079], line 1-14) storing a program causing a computer to execute a process (Claim 11), the process comprising displaying an image on a screen (Claim 12; Para [0025], line 1-5); evaluating balance of a user who is viewing the image (Claim 11; Para [0022], line 1- Para [0024], line 22); in accordance with temporal variation of an evaluation value of the balance, varying a degree of a visual stimulus provided by the image (Claim 19; Para [0027], line 1-11; Para [0037], line 1-32; Para [0042], line 1-[0043], line 18; Para [0058], line 1-Para [0062], line 10; Figs. 2A-B and 6; note an error response/overshoot is an evaluation value of the balance determined when a target position falls in an error zone for a time exceeding a predetermined time period as reference in Para [0027]; a degree of the visual stimulus, such as the size/location of the visual stimulus and target response to gravity constant exemplified in Para [0037] and [0062], is repeatedly varied over time in a feedback system in Fig. 6, each time based on a current response error/overshoot as indicated in Figs. 2A-B); and evaluating balance recovery, the balance recovery representing balance recovery of the user upon varying of the degree of the visual stimulus .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found 
in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (US Pre-Grant Publication No. US 2013/0171601 A1) (hereinafter "Yuasa"), further in view of Gore.
Regarding claim 1, Yuasa teaches recovery evaluation apparatus comprising (Fig. 17-18, exercise assisting system, 1D; Abstract, line 1-18; Para [0229], line 1-3): a display (display device, 3; Para [0230], line 1-6) that displays an image (marker picture, 231; the model picture, 232; Para [0248], line 1-6); a processor configured to function as (the control device, 5D; para [0083], line 1-6; the control device is instructed by a computer): an evaluating unit that evaluates balance of a user who is viewing the image (estimation unit, 255; Para [0249], line 1-[0250], line 14); a controller that, in accordance with temporal variation of an evaluation value of the balance, varies a degree of a visual stimulus provided by the image (setting update unit, 256; Para [0267], line 1-4; Para [0269], line 1-9), but fails to teach a recovery evaluation unit that evaluates balance recovery, the balance recovery representing balance recovery of the user upon varying of the degree of the visual stimulus.
Gore teaches a system that assesses balance in a feedback loop (claim 11; Para [0059], line 1-Para [0062], line 10; Fig. 6), comprising a processor that detects the ability of a user to recover balance to cause a target to reach a target zone displayed in a virtual environment (Para [0026], line 18-41; note an error response/overshoot is an evaluation value of the balance determined when a target position falls in an error zone for a time exceeding a predetermined time period as reference in Para [0027]), varies a degree of the visual stimulus based on the previously detected balance (a degree of the visual 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Yuasa, to include a recovery evaluation unit with the capability to detect balance recovery of a user based on the teachings of Gore, for example, in order to determine the efficiency of the user to restore balance upon visual perturbation.

Regarding claim 2, Yuasa, in view of Gore, teaches the invention of claim 1 as discussed above. Yuasa further teaches the controller sequentially increases the degree of the visual stimulus if a degree of the temporal variation of the evaluation value is less than a threshold (Para [0269], line 1-9). 

Regarding claim 3, Yuasa, in view of Gore, teaches the invention of claim 2 as discussed above, and Yuasa further teaches the level of difficulty represented by the model picture is reduced when the evaluation value is higher than a predetermined value (Para [0258], line 1–Para [0259], line 6; Para [0269], line 9-18). However, Yuasa, in view of Peterka and Gore, fails to disclose that the controller decreases the degree of the visual stimulus when the evaluation value exceeds an allowable value as the controller sequentially increases the degree of the visual stimulus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the degree of the visual stimulus when the evaluation value exceeds an allowable value as the controller increases the degree of the visual stimulus. Doing so will allow the adjustment of the difficulty of the balance recovery test according to the user’s ability, thereby preventing the user from exhaustion or falling.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the degree of the visual stimulus when the evaluation value exceeds an allowable value as the controller increases the degree of the visual stimulus. Doing so will allow the adjustment of the difficulty of the balance recovery test based on the user’s ability, thereby preventing the user from exhaustion or falling.

Regarding claim 5, Yuasa, in view of Gore, teaches the invention of claim 1 as discussed above. Yuasa further teaches the controller sequentially increases the degree of the visual stimulus if a degree of the temporal variation of the evaluation value is less than a threshold (Para [0269], line 1-9), and the controller decreases the degree of the visual stimulus if the degree of the temporal variation of the evaluation value exceeds the threshold or if the evaluation value exceeds the allowable value (Para [0269], line 9-18). Therefore, Yuasa, in view of Gore, teaches all of the elements of the current invention as stated above, but fails to teach that the controller sequentially increases the degree of the visual stimulus if the evaluation value is less than an allowable value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the degree of the visual stimulus only while the balance remains below an allowable value in order to prevent excessive body sway and thus falling.

Regarding claim 6, Yuasa, in view of Gore, teaches the invention of claim 3 as discussed above, but fails to teach that the controller sequentially increases the degree of the visual stimulus if the evaluation value recovers to a reference value within a predetermined time after the controller decreases the degree of the visual stimulus.
Gore teaches a balance assessment system (Abstract, line 1-3; Para [0022], line 1-6) that increases the degree of visual stimulus in the absence of a response error (Fig. 6; Para [0059], line 1-Para [0062], line 10), which is determined when the subject fails to effectively balance to cause a target to reach a target zone in a virtual environment within a predetermined time (Para [0026], line 18-41; Para [0037], line 20-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the further teaching of Gore into the apparatus of Yuasa, in view of Gore, to increase the degree of the visual stimulus when the evaluation value recovers to a reference value within a predetermined time after the degree of the visual stimulus is decreased. Doing so allows the apparatus to re-challenge the user after an event of successful balance recovery, the balance function of a user is therefore better represented using the apparatus of Yuasa.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa, in view of  Gore as applied to claim 3 above, and further in view of Einav et al. (US Pre-Grant Publication No. US 2007/0299371 A1) (hereinafter “Einav”).
Regarding claim 7, Yuasa, in view of Gore, teaches the invention of claim 3 as discussed above, and Gore further teaches a method of detecting the ability of a subject to recover balance to cause a target to reach a target zone (Para [0026], line 18-41; Fig. 6) within a predetermined time in a virtual environment (Para [0037], line 20-32). However, Yuasa, in view of Gore, fails to teach the controller 
Einav teaches a rehabilitation module for balance training (Abstract, line 1-5; Para [0847], line 1-2), comprising a controller configured to identify a safety problem by comparing the calculated value of the position of a point of the user’s body to an allowable value (Para [0241], line 1-5), and to stop operation in case of a safety problem (Para [0234], line 1-Para [0238], line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Yuasa, in view of Gore, according to the teachings of Einav, to stop evaluation performed by the recovery evaluation unit if the evaluation value does not recover to a reference value within a predetermined time as the degree of the visual stimulus decreases, in order to ensure safety of the user.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa, in view of  Gore as applied to claim 1 above, and further in view of Chiarovano et al. (Frontiers in Neurology (2017)) (hereinafter “Chiarovano”).
Regarding claim 8, Yuasa, in view of Gore, teaches the invention of claim 1 as discussed above, but fails to disclose that the recovery evaluation unit evaluates the balance recovery of the user by further using at least one of a first balance evaluation value and a second balance evaluation value, the first balance evaluation value representing a value of balance evaluated with the user opening eyes and not viewing the image, the second balance evaluation value representing a value of balance evaluated with the user closing eyes.
Chiarovano teaches a method of balance assessment using virtual reality (Abstract, line 4-11), comprising the detection of balance under conditions of vision referenced, eyes open without vision 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate the balance recovery in the apparatus of Yuasa, in view of Peterka and Gore, using a first balance evaluation value with the subject opening eyes and a second balance evaluation value with the subject closing eyes as baseline, in order to improve the accuracy of balance performance assessment, as recognized by Chiarovano (page 6, Col. 1, Para 2, line 6-10).

Regarding claim 9, Yuasa, in view of Gore and Chiarovano, teaches the invention of claim 8 as discussed above, but fails to teach that the controller varies the degree of the visual stimulus by use of at least one of the first balance evaluation value and the second balance evaluation value. 
Since the evaluation value of Yuasa, in view of Gore and Chiarovano, is modified by the balance evaluation values representing the baseline condition of the subject opening eyes and not viewing the image, and the baseline condition of the subject closing eyes, respectively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the varying of the degree of the visual stimulus involves the use of at least one of the first balance evaluation value and the second balance evaluation value, because the modified evaluation value of Yuasa, in view of Gore and Chiarovano, may be computed in accordance with the baseline conditions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa, in view of Gore as applied to Claim 1 above, and further in view of Naito et al. (Japanese Patent Publication No. JP 2018038679 A (The reference is written in Japanese; a machine translation is provided and cited hereinafter) (hereinafter “Naito”).

Naito teaches a method of detecting balance recovery (Abstract, line 1-11) by comparing the head center of gravity and body center of gravity based on feet pressure data (Page 4, Para 15, line 1-Para 16, line 5; page 5, Para 3, line 1-6) to overcome the shortcoming of conventional methods of balance assessment that only detect balance of soles and fail to reflect the relationship between the head and body position (Page 2, Para 13, line 1-Page 3, Para 2, line 6). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to evaluate balance recovery in the apparatus of Yuasa, in view of Gore, based on the head and foot pressure center of gravity, in order to improve the representiveness of balance assessment data as referenced by Naito (Page 2, Para 13, line 1-Page 3, Para 2, line 6). 
Response to Amendment
Applicant’s arguments, filed January 12, 2021, with respect to the rejection of claims 1-10 under 35 USC 103 and claim 11 under 35 USC 102, have been considered but are not persuasive. Applicant argues that Gore does not establish a prima facie case of anticipation and obviousness. Examiner respectfully disagrees.
Applicant argues that Gore fails to teach “a recovery evaluation unit that evaluates balance recovery, the balance recovery representing balance recovery of the user upon varying of the degree of the visual stimulus” recited in claim 1, and a similar feature in claim 11. The argument is made on the grounds that: 1) Gore merely teaches the balancing of an object in a virtual reality but not of the user, and; 2) Gore teaches determining “balance, without requiring the patient to stand or perform a series of standing posture” (para [0004] of Gore).
The target zone can therefore act as a “goal region,” in which if the target is moved, the user is meeting the objective of the game play. In some embodiments, meeting the objective can be considered to be upright and steady (e.g., keeping their balance). 
Further, the teachings of Gore of determining balance without requiring the user to stand or perform standing posture does not teach away accessing balance recovery of a user in other postures, such as sitting. Evaluating balance recovery in a standing posture is also not recited in claims 1 or 11 of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791